Citation Nr: 0930603	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-41 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
residuals of a head injury.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1976 to May 
1976 and on additional periods of active duty for training 
with the Illinois National Guard until his discharge in 
October 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In April 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 


FINDINGS OF FACT

1. In a final rating decision issued in May 1998, the RO 
denied a claim to reopen a previously denied claim of 
entitlement to service connection for residuals of a head 
injury.

2. Evidence added to the record since the prior final denial 
in May 1998 is both cumulative and redundant of the evidence 
of record at that time and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The May 1998 decision is final; new and material evidence has 
not been received to reopen the claim of entitlement to 
service connection for residuals of a head injury.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in January 2005.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2004 informed the veteran of the type of 
evidence necessary to establish service connection, what is 
considered new and material evidence, how VA would assist him 
in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
advised him that a claim for service connection for residuals 
of a head injury had been previously denied and that the 
reason for that denial was the lack of evidence of the 
presence of current residuals of the in-service head injury, 
in accordance with Kent.

With regard to the notice requirements under Dingess/Hartman, 
an April 2008 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds no prejudice to the Veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the veteran's new 
and material claim, any questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, private medical records, and 
Social Security Administration (SSA) records were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim. With regard to the duty to provide a VA 
examination if necessary, such duty does not extend to claims 
to reopen until after new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

The Veteran contends that he suffers headaches as a result of 
a head injury sustained in service.  Thus, he argues that 
service connection is warranted for residuals of a head 
injury.

In a rating decision dated in May 1998, the RO denied service 
connection for residuals of a head injury.  In reaching this 
decision, the RO considered the veteran's service treatment 
records, as well as post-service private treatment records.  
Lacking any evidence of a diagnosed disability that was a 
residual of a head injury, the RO denied the claim. 

In May 1998, the Veteran was advised of the decision and his 
appellate rights.  The Veteran did not appeal this decision.  
The next communication with regard to this claim was received 
in May 2004.  Thus, the May 1998 decision is final.  38 
U.S.C.A § 7105 (West 1991) [(West 2002)]; 38 C.F.R §§ 3.104, 
20.302, 20.1103 (1997) [2008].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim in May 2004; thus, the applicable 
definition of new and material evidence is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a)
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

As of May 1998, the evidence revealed that the Veteran had 
fallen and hit his head, as well as experienced seizures in 
service.  The private post-service treatment evidence at that 
time showed a medical history of seizures, asthma, 
hypertension, and cardiovascular disorders.  The RO denied 
the claim on the basis that the post-service treatment 
records did not demonstrate a diagnosed disability related to 
the Veteran's in-service head injury.  

Since that decision, SSA records and additional private 
treatment records have been received.  These records reveal 
no diagnosis that was not of record in May 1998 and that 
could be construed as a residual of the Veteran's in-service 
head injury.  The Board acknowledges the Veteran's claims 
that he has headaches, but this contention is not supported 
by the medical evidence.  Lay assertions of medical causation 
or diagnosis cannot suffice as new and material evidence to 
reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Accordingly, although this evidence is new as it was not of 
record in May 1998, it is not material as it does not relate 
to an unestablished fact necessary to substantiate the claim, 
specifically, the existence of a current disability that is a 
residual of a head injury.  Therefore, the claim to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a head injury is denied. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a previously denied claim of entitlement to 
service connection for residuals of a head injury is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


